     Case 2:20-cv-00871-JJT--JZB Document 37 Filed 12/17/20 Page 1 of 2




 1                                                                                       MW

 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9                                                    No. CV-20-00871-PHX-JJT (JZB)
     Mario Rajib Flores Molina,
10
                             Petitioner,              ORDER
11
     v.
12
     William Barr, et al.,
13
                             Respondents.
14
15          Petitioner Mario Rajib Flores Molina (A# 215-879-596) has filed, through counsel,
16   an Amended Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 and Complaint
17   for Injunctive and Declaratory Relief (Doc. 28) and an Application for Temporary
18   Restraining Order or Preliminary Injunction (Doc. 29) seeking his release from the
19   CoreCivic La Palma Correctional Center. The United States Immigration and Customs
20   Enforcement (“ICE”) Online Detainee Locator System1 appears to indicate that Petitioner
21   has been released and is longer detained in ICE custody. Accordingly,
22   ....
23   ....
24   ....
25   ....
26
27
            1
28              See ICE Online Detainee Locator System, https://locator.ice.gov.
     Case 2:20-cv-00871-JJT--JZB Document 37 Filed 12/17/20 Page 2 of 2




 1         IT IS ORDERED that on or before December 17, 2020, the parties must file a joint
 2   status report regarding Petitioner’s current custody status. If Petitioner is currently
 3   detained, the parties must advise whether his custody status has been or will be reviewed
 4   pursuant to the order of preliminary injunction issued in Fraihat v. ICE, Case No. 5:19-cv-
 5   01546-JGB-SHK, 445 F. Supp. 3d 709 (C.D. Cal. Apr. 20, 2020), clarified by 2020 WL
 6   6541994 (C.D. Cal. Oct. 7, 2020).
 7         Dated this 17th day of December, 2020.
 8
 9                                         Honorable John J. Tuchi
                                           United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
